Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Glass appeals the district court’s order granting the motion to dismiss his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Glass v. Ryder Integrated Logistic Corp., No. 1:15-cv-03501-JKB, 2016 WL 949095 (D. Md. Mar. 14, 2016). We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED